Citation Nr: 1118573	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  06-31 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis claimed as hay fever.

2.  Entitlement to service connection for chronic prostatitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to May 2005. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded by the Board in January 2009.

The Veteran had requested a hearing before the Board.  However, he withdrew his request by way of an October 2006 correspondence.  The Veteran presented testimony at a RO hearing in October 2007.  A transcript of the hearing is associated with the Veteran's claims folder. 

The Veteran also appealed the issue of entitlement to service connection for an avulsion fracture, left ankle.  The RO issued a February 2011 rating decision in which it granted service connection for the Veteran's left ankle disability.  As the grant of service connection constitutes a complete grant of the claim, the issue is not before the Board.


FINDINGS OF FACT

1.  The Veteran's allergic rhinitis is causally related to his active duty service. 

2.  There is no medical diagnosis of current chronic prostatitis.


CONCLUSIONS OF LAW

1.  Allergic rhinitis was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Chronic prostatitis was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated July 2005.  

The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claim for service connection was denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Nonetheless, the Board notes that the RO sent the Veteran a July 2006 correspondence that fully complies with Dingess.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran a physical examination in March 2009, obtained a medical opinion as to the etiology and severity of the claimed disability, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Service Connection

The issues before the Board involve a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Allergic Rhinitis

At the Veteran's October 2007 RO hearing, he testified that he has had chronic seasonal allergies (hay fever) all throughout service, and ever since service.  He stated that he was given over the counter medications to combat the symptoms; but didn't continue to seek treatment because he didn't need to see a doctor to get over the counter medications.  

The service treatment records reflect that the Veteran completed Reports of Medical History in June 1986, June 1987, and July 1988.  Each time, he indicated, by checked box, that he suffered from hay fever.  In Reports of Medical History dated June 1989, June 1991, August 1994, December 1996, November 1998, the Veteran indicated, by checked box, that he did not suffer from hay fever.  He also denied having hay fever in Dental Health Questionnaires dated October 1990, June 1992, May 1995, April 1997, November 2000, and April 2004.  Finally, he denied having hay fever in a June 2003 annual flight examination.   

Pursuant to the Board's January 2009 Remand, the Veteran underwent a VA medical examination in March 2009.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he has had nasal allergy symptoms for many years, beginning in the military.  He reported that he has always taken over the counter medication for his symptoms, which include itchy, watery eyes and nose, sneezing, and congestion.  Upon examination, inspection of the nose showed no obstruction.  Turbinates were pale and pink.  There was no discharge or evidence of polyps.  There was no tenderness over the sinuses.  His eyes did not appear inflamed.  

The examiner diagnosed the Veteran with allergic rhinitis, seasonal type, without complications.  He acknowledged that the allergic rhinitis was treated while the Veteran was in the military; but he opined that it was not made worse while in the military.  

There is a current diagnosis of allergic rhinitis.  There is also some documentation in service treatment records of seasonal allergies.  However, there also many instances in service when the Veteran denied hay fever.  The problem is to determine whether the Veteran's current assertion that he has had hay fever since service is credible in light of his denial of such on various occasions during service.  

The Board does note that a 1996 service treatment record does show that medical personnel suspected seasonal allergies.  The Board notes with some interest the notation in the 1996 record that the Veteran did not want any medicine since he was on flight status.  It also appears that a number of the times the Veteran denied allergies were in connection with examinations for the specific purpose of determining if the Veteran was medically qualified for flight duty.  The possibility exists, therefore, that the Veteran may have been denying allergies because he did not want to jeopardize his flight status.  Without addressing any ethical questions which this might raise, the Board does believe that the facts of each case must be considered in light of the particular facts of the case.  Here we have a situation where there are several references to hay fever during the Veteran's service along with a number of denials of such during service.  However, the March 2009 VA examiner did note that the allergic rhinitis was treated during service.  The examiner offered an opinion as to aggravation which is not pertinent to this case.  The examiner did not expressly offer an opinion as to causation, but the fact that the examiner commented that the rhinitis was treated during service, together with the several references to allergies in the service treatment records, moves the evidence in this case into the area of reasonable doubt.  As such, the Board concludes that service connection for allergic rhinitis is warranted. 

Prostatitis

The Veteran complained of prostate pain in May 1994 (where he was diagnosed with probable mild prostatitis), September 1995, and again in April 1996.  At his October 2007 RO hearing, he testified that he still has recurrences of the condition.  He also stated that he has not had a prostate examination since service because they are no longer free.  Nonetheless, he testified that he was going to schedule a prostate examination in two months.  

Pursuant to the Board's January 2009 Remand, the Veteran underwent a VA examination in March 2009.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he was treated for prostatitis on several occasions while he was in the military.  He stated that since he was discharged from the military, he has had two reoccurrences of dysuria treated with antibiotics in 2005 and 2008.  According to the Veteran, there was no fever; but there was some burning.  The Veteran reported that each infection responded appropriately over a period of 7-10 days of treatment.  He reported that he currently notices nocturia and hesitancy.  He stated that he gets up in the middle of the night to urinate; and it takes a while to get going and the stream is somewhat slowed.  He denied incontinence, fever, instrumentation, kidney stones, flank pain, or frequency during the day.  

Upon examination, the digital rectal examination revealed a firm, smooth prostate of normal size and without tenderness.  The Veteran was sent for a urine sample, which was normal.    

The examiner diagnosed the Veteran with isolated episodes of acute prostatitis.  He stated that though the Veteran was treated for it while in the military, no chronic prostate infection was found.  The examiner also noted that there is no documentation of any treatment since the Veteran was discharged from the military.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Board notes that there is no medical evidence to support a finding that the Veteran has a current, chronic prostatitis disability.  As such, the evidence weighs against any finding that the Veteran suffers from a chronic prostate disability due to service.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for prostatitis must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for allergic rhinitis is warranted.  To this extent, the appeal is granted.

Entitlement to service connection for prostatitis is not warranted.  To this extent, the appeal is denied.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


